Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-5, drawn to an isolated peptide having activity against squamous cell carcinoma survival, the peptide comprising SEQ ID NO: 1, classified in C07K, for example.
2. Claims 6-7, drawn to an isolated peptide having activity against squamous cell carcinoma, the peptide comprising a SEQ ID NO: 2, classified in C07K, for example.
3. Claims 8-9 and 13, drawn to an isolated peptide having activity against squamous cell carcinoma, the peptide comprising a SEQ ID NO: 3, classified in C07K, for example.
4. Claims 10-12, drawn to a peptide composition having activity against squamous cell carcinoma survival, the peptide comprising at least one of a first targeting peptide comprising a structure as set forth in SEQ ID NO: 1, a second targeting peptide comprising a SEQ ID NO: 2, and a third targeting peptide comprising a SEQ ID NO: 3, classified in C07K, for example.
5. Claim 14, drawn to a method of reducing squamous cell carcinoma cell carcinoma comprising contacting a squamous cell carcinoma cell with a peptide composition of Group 4, classified in A61K, for example.
6. Claim 15, drawn to a peptide having the formula X-R1-R2-R3-R4-Y, classified in C07K, for example.
7. Claim 16, drawn to a peptide having the formula X-R1-R2-R3-R4-R5-R6-Y, classified in C07K, for example.
The inventions are independent or distinct, each from the other because:
Inventions 1-4 and 6-7 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope. For example, the amino acid content is different between SEQ ID NOs: 1-3 and formula X-R1-R2-R3-R4-Y and X-R1-R2-R3-R4-R5-R6-Y. Search for one would not necessarily lead to the other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions 4 and 5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product . 
Inventions 1-3, 6-7 and 5 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Invention 5 does not use the peptide inventions of Inventions 1-3 and 6-7.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of pharmaceutically acceptable carrier;
A single disclosed species of SEQ ID NO: 2 or SEQ ID NO: 3 attachment to SEQ ID NO: 1, if involved (for Group 1);
A single disclosed species of a route of administration (e.g., topical administration);
A single disclosed species of a fully defined peptide sequence of formula: X-R1-R2-R3-R4-Y;
A single disclosed species of a fully defined peptide sequence of formula X-R1-R2-R3-R4-R5-R6
The species are independent or distinct because the peptide sequences are different due to the different amino acid content, leading to different structures. Further, search for one would not necessarily lead to the other. Different pharmaceutically acceptable carriers are different due to the different components involved in the carriers, leading to different properties. Further, search for one would not necessarily lead to the other. Different routes of administration are different due to the different components  involved, leading to different properties. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-16 are generic.
9.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 or 2 or 3 or 4 or 5 is elected, Applicant is required to elect a single disclosed species of a pharmaceutically acceptable carrier (e.g., lotion). If Group 1 is elected, Applicant is further required to elect a single disclosed species of a sequence that is attached to SEQ ID NO: 1 (e.g., SEQ ID NO: 2). If Group 4 or 5 is elected, Applicant is further required to elect a single disclosed species of a route of administration (e.g., topical administration). If Group 6 is elected, Applicant is required to elect a single disclosed species of a fully defined peptide sequence (e.g., X is hydrogen, Y is amide, R1 is Arg, R2 is Gly, R3 is Glu and R4 is Phe). If Group 7 is elected, Applicant is required to elect a single disclosed species of a fully defined peptide sequence (e.g., X is hydrogen, Y is amide, R1 is Arg, R2 is Gly, R3 is Glu, R4 is Phe, R5 is Arg and R6 is Met).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
10.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
11.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
12.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654